NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-4550
                                     ___________

                               WILLIAM L. FAIRFAX,
                                              Appellant

                                          v.

   COMMISSIONER OF SOCIAL SECURITY; PENNSLYVANIA OFFICE OF
VOCATIONAL REHABILITATION; GOVERNOR OF THE COMMONWEALTH OF
                        PENNSYLVANIA
              ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 09-cv-02160)
                     District Judge: Honorable R. Barclay Surrick
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 23, 2011

              Before: SCIRICA, SMITH and VANASKIE, Circuit Judges

                           (Opinion filed: August 29, 2011)

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      William Fairfax appeals the District Court’s order granting Appellees’ motions to

dismiss his complaint. We will affirm.
       The procedural history of this case and the details of Fairfax’s claims are well

known to the parties, set forth in the District Court’s memorandum, and need not be

discussed at length. Briefly, Appellee Office of Vocational Rehabilitation (OVR)

certified that Fairfax was disabled. Fairfax was then appointed by Appellee Social

Security Administration (SSA) to a position as a claims authorizer for a two-year

probationary period. Fairfax had difficulty learning the job and was terminated eleven

months later. Fairfax filed a charge with the Equal Employment Opportunity

Commission (EEOC) and eventually entered into a settlement. Fairfax argued that the

SSA breached the settlement but the EEOC issued a decision concluding that the

settlement had not been breached. Fairfax then filed a civil action in the District Court.

After the District Court granted Appellees’ motions to dismiss, Fairfax filed a timely

notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s order granting the motions to dismiss. Curay-Cramer v. Ursuline Acad.

of Wilmington, Del., Inc., 450 F.3d 130, 133 (3d Cir. 2006). The District Court

thoroughly described and analyzed Fairfax’s claims, and we have nothing to add to its

analysis. We agree with the District Court that it lacked jurisdiction over Fairfax’s

discrimination claims because he failed to exhaust his administrative remedies. See 29

C.F.R. § 1614.504. We further agree that Fairfax has not cited any authority

demonstrating that he was entitled to two years of employment with the SSA or

monitoring of his employment by the OVR. Moreover, Fairfax does not have a private
                                             2
right of action under 5 C.F.R. § 2634.701 for alleged falsification of reports by the SSA

or under 18 U.S.C. § 371 for the alleged conspiracy to reevaluate his disability.

       For the above reasons, we will affirm the District Court’s judgment. The motion

to file a supplemental appendix filed by Appellee Commissioner of Social Security is

granted.




                                             3